Citation Nr: 0415700	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  93-04 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma with sleep apnea and restless leg syndrome 
from October 7, 1996.  

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis/rhinitis, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1965; from March 1985 to October 1988, and from November 1990 
to September 1991.  He is service connected for numerous 
disabilities evaluated in combination as 100 percent 
disabling from October 7, 1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from an original rating 
decision in April 1992 which granted service connection for 
asthma and sinusitis, and assigned 10 percent and 
noncompensable evaluations, respectively.  

By rating action in December 1997, service connection was 
established for sleep apnea with restless leg syndrome, rated 
as part and parcel of the service-connected bronchial asthma, 
and assigned an increased evaluation to 30 percent, effective 
from July 26, 1994.  The RO also assigned an increased rating 
to 10 percent for sinusitis; effective from September 19, 
1991, the day following the veteran's discharge from service.  

By rating action in July 1999, the RO, in part, assigned an 
increased rating to 60 percent for bronchial asthma with 
sleep apnea with restless leg syndrome, effective from 
October 7, 1996, and denied increased rating for sinusitis.  

In May 2000, the Board, in part, denied an evaluation in 
excess of 10 percent for bronchial asthma prior to July 26, 
1994, and an evaluation in excess of 30 percent prior to 
October 7, 1996.  The Board remanded the issues of an 
increased rating for bronchial asthma from October 7, 1996 
and an evaluation in excess of 10 percent for sinusitis.  

In September 2003, the Board, in part, remanded the issues on 
appeal to the RO for additional development consistent with 
the Veterans Claims Assistance Act of 2000 and the holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

By rating action in December 2003, the RO, in part, granted 
service connection for rhinitis, rated as part and parcel of 
sinusitis, and continued the 10 percent evaluation assigned.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to October 7, 1996, the veteran's bronchial asthma 
with sleep apnea and restless leg syndrome did not result in 
more than severe impairment under the criteria in effect 
prior to October 1996; furthemore, from October 7, 1996, the 
objective medical evidence does not show that the veteran met 
the requirements for a higher evaluation on the basis of 
pulmonary function tests as set forth under the revised 
criteria; does not have more than one asthmatic attack per 
week with episodes of respiratory failure, and does not 
required the daily use of systemic high dose corticosteroids 
or immuno-suppressive medications.  

4.  Since the date that service connection was established, 
the veteran's symptoms of sinusitis/rhinitis is not shown to 
include radical or repeated surgeries with chronic 
osteomyelitis, or; three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
bronchial asthma with sleep apnea and restless leg syndrome 
from October 7, 1996 are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.96, 4.97, Part 4, including Diagnostic Codes 
6847-6602 (as in effect prior to and from October 7, 1996).  

2.  The criteria for an evaluation in excess of 10 percent 
for sinusitis/rhinitis are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.97, Part 4, including Diagnostic 
Code 6522-6510 (as in effect prior to and from October 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC 1-
2004, (February 2004)).

In this case, the rating action of April 1992 was issued 
before the RO provided the veteran with notice of VCAA.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decision 
of the RO which was promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The Board concludes that information and discussions as 
contained in the April 1992, December 1997, July 1999, and 
September and December 2003 rating decisions, February 1993, 
statement of the case, the June and September 1993, February 
1994, May 1995, July 1999, and January and December 2003 
supplemental statement of the case (SSOC), the May 2000 and 
September 2003 Board remands, and letters sent to the veteran 
in October 2002 and June 2003, have provided the veteran with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran's claim for service connection for sinusitis was 
received in October 1991.

VA outpatient records from 1991 to 1993 show that the veteran 
was seen by VA on numerous occasions for various maladies, 
including sinus problems.  The reports note a history of 
allergies and chronic sinus problems since 1985.  The 
clinical findings on all occasions were essentially the same 
and included no evidence discoloration in drainage or any 
significant tenderness over the sinuses.  X-ray studies of 
his sinuses in January and August 1992 were clear.  There was 
no indication of purulent discharge or crusting.  

Private medical records from Dr. J. M. Hahn show that the 
veteran was treated for various maladies from 1989 to 1993.  
Boggy mucosa was noted in October 1990; otherwise the reports 
noted no significant abnormal findings.  The assessment was 
allergic rhinitis.  

A VA discharge summary for a 10-day period of hospitalization 
from July to August 1994 for evaluation for possible Persian 
Gulf War (PGW) syndrome included a history and secondary 
diagnosis of allergic rhinitis.  No specific findings or 
abnormalities referable to sinusitis or rhinitis were noted.  
An ENT examination showed no evidence of sinus tenderness.  

On VA respiratory examination in August 1994, the veteran 
reported that allergic testing showed a sensitivity to molds 
and pollen on a perennial basis.  Examination showed no 
evidence of a cough or expectoration.  The assessment was 
bronchial asthma.  

When examined by VA in January 1997, the veteran complained 
of constant discomfort in the frontal maxillary area since 
1986, which was relieved by Dramimine and Beconase.  The 
veteran was a one-pack a day smoker and was slightly obese.  
Examination of his neck, throat, and oral cavity was normal.  
The right nasal cavity was larger than the left due to septal 
deviation to the left.  Nasal mucosa was pink, there was no 
purulent secretion, and both passages were clear and normal.  
There were no purulent secretions in the inferior meati.  The 
veteran reported that x-ray studies and a CT scan of his 
sinuses in the past were normal.  Current sinus x-ray studies 
were clear and normal.  The diagnosis was deviated nasal 
septum to the left, but nasal respiration was free.  

VA pulmonary function studies in February 1998 showed pre-
drug FEV1 of 87 percent of predicted value and 93 percent of 
predicted value post-drug.  FEV1/FVC was 98 percent and 114 
percent, respectively.  The report indicated that the veteran 
was not able to perform a DLCO test due to coughing.  Three 
attempts were made post bronchodilator.  The impression 
included possible early obstructive pulmonary impairment due 
to mild degree of small airway disease and/or early stages of 
emphysema, and mild hyperinflation.  

The veteran underwent septoplasty and inferior turbinectomies 
for sleep apnea syndrome in September 1998 without 
complication.  The discharge summary report did not include 
any specific findings or pertinent abnormalities referable to 
sinusitis, rhinitis, or bronchial asthma.  

On VA respiratory examination in August 2000, the examiner 
indicated that he had reviewed the claims file and included a 
detailed medical history of the veteran's respiratory 
problems.  The veteran complaints included shortness of 
breath when exposed to dust or pollen or when climbing more 
than one flight of stairs, and asthma attacks about twice a 
week lasting about 45 minutes to an hour; relieved with 
medications.  He reported a cough with whitish sputum which 
was worse in the morning, without hemoptysis.  The veteran 
reported that he smoked several cigarettes a day.  On 
examination, the veteran was not in acute distress.  His 
chest was symmetrical and moved freely without any 
restriction or deformity.  Breath sounds were present 
throughout both lung fields.  There were scattered wheezes 
throughout both lung fields, but no rales or pleural 
effusion.  There was no clubbing of the fingernails or pedal 
edema.  A chest x-ray showed no evidence of active 
cardiopulmonary disease.  A CT scan of the chest showed the 
tracheal bronchi to be patent, no definite abnormality in the 
lung parenchyma, and mild hepatosplenomegaly without definite 
masse in the lungs.  X-ray studies of the paranasal sinuses 
were normal, and a CT scan of the sinuses showed mild 
prominence of the left inferior turbinates without definite 
abnormality in the paranasal sinuses.  Pulmonary function 
studies showed pre-drug FVC of 74 percent, and 75 percent 
post-drug; FEV1 was 85 and 90 percent for pre- and post-drug, 
respectively, and FEV1/FVC was 114 and 120 percent, 
respectively.  The impression included mild chronic 
restrictive and obstructive pulmonary disease with history of 
asthma and asthma attacks.  

On VA upper respiratory examination in August 2000, the 
veteran complained of interference with deep breathing 
through his nose, though he was breathing through his nose 
with his moth closed.  There was no purulent discharge.  His 
sinuses were clear and normal, and there was no sinus 
tenderness, purulent discharge or crusting.  There were no 
nasal secretions or polyps, his septum was almost straight, 
and nasal respirations were free.  The veteran's allergy 
symptoms were well controlled with medications and there was 
no evidence of sinusitis.  Responding to specific questions 
presented in a Board remand, the examiner noted that there 
was no evidence of sinusitis and that x-ray study and CT 
scans were normal.  There were no headaches attributable to 
sinusitis, no incapacitating recurrence of sinusitis, no 
history of radical operation for chronic osteomyelitis, 
repeated curettage, or severe symptoms, no evidence of 
osteomyelitis, and no history of incapacitating episodes of 
sinusitis.  The examiner commented that there was evidence of 
rhinitis in service but no evidence confirming the presence 
of sinusitis in service or at present.  He also noted that 
the veteran's rhinitis was well controlled with medication.  

On VA respiratory examination in June 2003, the examiner 
indicated that he had reviewed the claims file and included a 
detailed medical history.  The veteran complained of 
shortness of breath with exertion and said that he could walk 
one block before becoming short of breath.  He reported an 
occasional cough with whitish sputum, and no history of 
hemoptysis or pneumonia.  The veteran smoked about 1/2 pack per 
day.  On examination, breath sounds were audible with 
scattered wheezes throughout the lung fields.  There were no 
rales or evidence of clubbing of the fingernails.  The 
veteran reported that he continued to have uncontrollable 
twitching and trembling in both legs, particularly when 
sitting, and said that it was getting worse, but that it did 
not affect ambulation; he was taking medication for restless 
leg syndrome.  

On examination, sensory to pinprick and touch in both lower 
extremities was 3/5.  Ankle jerk and knee jerk were 3/4, and 
equal bilaterally.  There was no clinical evidence of tremor 
or jerky movements.  Muscle strength against gravity was 
equal, bilaterally, and rather good.  The veteran was able to 
walk on his tiptoes and heels, and his posture and gait were 
normal.  Pulmonary function studies showed FVC of  67 percent 
of predicted; postdrug, 54 percent of predicted.  FEV1 was 70 
percent of predicted; postdrug, 64 percent of predicted.  
FEV1/FVC was 104 percent predicted; postdrug of 120 percent.  
The diagnoses included mild restrictive pulmonary disease 
with history of asthma and asthma attacks, and restless leg 
syndrome.  

On VA ENT examination in July 2003, the examiner indicated 
that he had reviewed the entire claims file, and included a 
detailed medical history.  The veteran complained of sinus 
congestion and discomfort in the maxillary area of the face 
but did not feel that his nasal respiration was blocked.  He 
also complained of waking up three to four times a night, but 
did not know if he was snoring or chocking before he wakes 
up.  On examination, nasal respiration was free with his 
mouth closed.  There was no purulent discharge or crusting.  
There was mild pallor of the mucosa, no polyps, or nasal 
obstruction.  Sinus x-ray studies were clear with some 
hypertrophy of the inferior turbinate.  Examination of the 
oral cavity was within normal limits.  The veteran was on 
anti-allergy medication, and did not require oxygen or a 
respirator.  

Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Bronchial Asthma

On October 7, 1996, new regulations were promulgated by VA 
for rating service connected respiratory disorders.  In this 
case, in July 1999 the RO considered both the old and the 
revised criteria and determined that the 60 percent rating 
for bronchial asthma under the revised criteria was more 
favorable to the veteran and that a higher rating was not 
warranted.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of this issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The rating criteria for bronchial asthma in effect prior to 
October 1996 provided, in pertinent part, as follows:  

6602  Asthma, bronchial:  
  Pronounced:  asthmatic attacks very frequently with severe
     dyspnea on slight exertion between attacks and with 
marked
     loss of weight or other evidence of severe impairment of 
health..............  100
  Severe:  frequent attacks of asthma (one or more attacks 
weekly), 
     marked dyspnea on exertion between attacks with only 
temporary
     relief by medication; more than light manual labor 
precluded..................   60
  Moderate:  asthmatic attacks rather frequent (separated by 
only 
     10-14 day intervals) with moderate dyspnea on exertion
     between attacks.........................................................................   30

The revised criteria effective from October 7, 1996 are, in 
pertinent part, as follows:  

6602  Asthma, bronchial:  
  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less 
     than 40 percent, or; more than one attack per week with 
     episodes of respiratory failure, or; requires daily use 
of 
     systemic (oral or parenteral) high dose corticosteroids 
or 
     immuno-suppressive 
medications..................................................  100
  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
     to 55 percent, or; at least monthly visits to a 
physician 
     for required care of exacerbations, or; intermittent (at 
     least three per year) courses of systemic (oral or 
     parenteral) 
corticosteroids............................................................   60
  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
     to 70 percent, or; daily inhalational or oral 
     bronchodilator therapy, or; inhalational anti-
inflammatory 
     
medication.............................................................
.....................   30

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  

Therefore, the Board must evaluate the veteran's claim for an 
increased rating under both the pre-October 7, 1996, criteria 
under VA's Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed either one is more 
favorable than the other.  

Under the old criteria for rating bronchial asthma, a 60 
percent rating was provided when the veteran experienced 
severe, frequent attacks of asthma (one or more attacks 
weekly), with marked dyspnea on exertion between attacks with 
only temporary relief by medication, and more than light 
manual labor was precluded.  A 100 percent evaluation 
required pronounced asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  

Here, the evidentiary record indicates that the veteran's 
symptomatology is not reflected of pronounced asthmatic 
attacks, nor is there any evidence of marked weight loss or 
other evidence of severe impairment of health attributable to 
the service connected disability.  When examined by VA in 
June and July 2003, the veteran was in no apparent distress 
and weighed 210 pounds; an increase of nine pounds since the 
previous VA examination in August 2000.  While the veteran 
reported dyspnea on exertion, wheezing and a productive 
cough, there was no evidence of rales and only scattered 
wheezes throughout both lung fields.  Although he claimed to 
experience asthmatic attacks twice a week, he reported that 
his symptoms were relieved by inhalers.  The objective 
evidence of record does not show severe dyspnea on slight 
exertion between attacks, marked loss of weight or other 
evidence of severe impairment of health suggesting that his 
symptoms are indicative of pronounced impairment.  Therefore, 
the Board finds that a rating in excess of 60 percent rating 
under the old rating criteria is not appropriate, and that 
the impairment is not shown to more nearly approximate the 
criteria for a 100 percent rating.  

Under the revised criteria, the 60 percent rating is also the 
appropriate rating based on the medical reports of record.  A 
60 percent evaluation under the revised criteria for DC 6602 
contemplates a FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The next higher 
schedular rating of 100 percent requires FEV-1 less than 40-
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  

The veteran reports that he has recurring asthmatic attacks.  
However, he has good response to bronchial inhalers.  Recent 
pulmonary function studies in June 2003 which, 
parenthetically show the most severe findings of all of the 
pulmonary tests during the pendency of this appeal, showed 
only mild restrictive impairment and do not meet the criteria 
for a 100 percent evaluation.  The veteran does not 
experience episodes of respiratory failure, nor does he 
require daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  

Similarly, the evidence does not show that the veteran 
experiences chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or requires a tracheostomy so as 
to warrant an evaluation in excess of 60 percent under DC 
6847 for sleep apnea syndrome.  

Based on the foregoing, the Board finds that the 60 percent 
evaluation for bronchial asthma with sleep apnea and restless 
leg syndrome is appropriate given the objective findings.  
Since the objective medical evidence does not reveal that the 
veteran has any of the cardinal symptoms for a 100 evaluation 
under the rating criteria discussed above since October 7, 
1996, a higher evaluation is not warranted.  Accordingly, the 
Board finds no basis for the assignment of a 100 percent 
evaluation from October 7, 1996.  

Sinusitis/Rhinitis

The issue pertaining to the rating to be assigned the 
veteran's sinusitis/rhinitis arises from an original claim 
for compensation benefits.  As held in AB v. Brown, 6 Vet. 
App. 35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999), which held that 
at the time of an initial rating, separate [staged] ratings 
may be assigned for separate periods of time based on the 
facts found.  

Before addressing the question of the appropriate rating to 
be assigned the veteran's sinus disorder, it should be noted 
that the schedular criteria changed during the pendency of 
this appeal.  Therefore, both the old and the new criteria 
must be considered and the criteria most favorable to the 
veteran applied.  Karnas, 1 Vet. App. 308, (1991).  Here, the 
RO has considered both rating criteria, and the veteran and 
his representative were provided both criteria.  It should be 
noted that the revised rating code may not be applied prior 
to the effective date of the regulation.  

The old criteria under DC 6510 for chronic pansinusitis 
provided as follows:  

Sinusitis, sphenoid, chronic.
  Postoperative, following radical operation, with chronic
     osteomyelitis, requiring repeated curettage, or severe 
     symptoms after repeated operations..........................................  50
  Severe, with frequently incapacitating recurrences, severe
     and frequent headaches, purulent discharge or crusting 
     reflecting purulence............................................................  30
  Moderate, with discharge or crusting or scabbing, 
     infrequent headaches...........................................................  10
  X-ray manifestations only, symptoms mild or 
occasional...................  0

The revised criteria under DC 6510 is as follows:  

  Following radical surgery with chronic osteomyelitis,
     or; near constant sinusitis characterized by headaches, 
     pain and tenderness of affected sinus, and purulent 
     discharge or crusting after repeated 
surgeries..........................................  50
  Three or more incapacitating episodes per year of 
     sinusitis requiring prolonged (lasting four to six 
weeks) 
     antibiotic treatment, or; more than six non-
incapacitating
     episodes per year of sinusitis characterized by 
headaches, 
     pain, and purulent discharge or 
crusting...............................................  30
  One or two incapacitating episodes per year of sinusitis 
     requiring prolonged (lasting four to six weeks) 
antibiotic 
     treatment, or; three to six non-incapacitating episodes 
per 
     year of sinusitis characterized by headaches, pain, and 
     purulent discharge or 
crusting...........................................................  10
  Detected by X-ray 
only.....................................................................    0

    Note:  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  

The old criteria for atrophic rhinitis (DC 6501) provided for 
a 50 percent rating when there was massive crusting and 
marked ozena, with anosmia; a 30 percent rating required 
moderate crusting and ozena, atrophic changes; a 10 percent 
evaluation required definite atrophy of intranasal structure, 
and moderate secretion.  38 C.F.R. § 4.97, DC 6501 (prior to 
October 7, 1996).  Under the revised rating criteria, a 30 
percent evaluation is assigned for allergic rhinitis with 
polyps; a 10 percent evaluation is assigned without polyps 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6522 (from October 7, 1996).  

In this case, the objective medical evidence from the all of 
the VA examinations conducted during the pendency of this 
appeal failed to show any evidence incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In fact, several VA examiners have commented that 
while there was a diagnosis of sinusitis in service, there 
were no clinical or diagnostic studies confirming the 
diagnosis during service and no objective evidence of 
sinusitis since his discharge from service.  The examiners 
have confirmed the diagnosis of allergic rhinitis which is 
well controlled with medications.  Furthermore, the clinical 
and diagnostic findings on all of the VA examination since 
his discharge from service showed no evidence of crusting, 
ozena, atrophic changes, or polyps.  Thus, an evaluation in 
excess of 10 percent for rhinitis under the old or the 
revised rating criteria for rhinitis is not warranted.  

Based on the evidence of record, the Board finds that the 10 
percent evaluation currently assigned is appropriate given 
the objective findings.  Since the objective medical evidence 
does not show that the veteran exhibits any symptoms of 
sinusitis or rhinitis to the extent required for an 
evaluation in excess of 10 percent under either the old or 
revised rating criteria for sinusitis or rhinitis, an 
increased rating is not warranted.  Accordingly, the appeal 
is denied.  




ORDER

An evaluation in excess of 60 percent for bronchial asthma 
with sleep apnea and restless leg syndrome from October 7, 
1996 is denied.  

An evaluation in excess of 10 percent for sinusitis/rhinitis 
since service connection was established is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



